Per Curiam.
This writ brings up for review an order made by the Circuit Court of the county of Essex, dismissing an ajppeal taken to that court by the prosecutor for the purpose of having reviewed by that court an ordinance which was passed by the-township committee of Bloomfield township, in that county, requiring the prosecutor to protect certain grade crossings by gates and flagmen. The case under consideration is identical in all respects with that of State, John G. McCullough, Receiver, &c., v. The Circuit Court of the County of Essex, decided at the present term of this court, and the order brought up for review is sustained and the writ of certiorari dismissed for the reason stated in the opinion in that case.